Title: To Thomas Jefferson from Steuben, 15 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield 15th: Feby. 1781

I am this moment favord with your Excellencys Letter of this date. I had before transmitted you Copy of General Greens Letter to me with a state of our wants for compleating the Detachment destined for the Southard.
I agree with your Excellency that the Militia of Rockbridge Augusta Rockingham and Shenandoah would be the most speedy reinforcement to General Green, but they must first be reliev’d by others—the force we now have below is as weak as can be kept not to endanger this part of the Country. The sooner the Commanding Officers of the above Militia can be consulted, the better and if they are willing to go your Excellency will please to order them relieved.
The Militia of the other Counties you mention being in the Vicinity would be a good addition could they be Armed, but how this is to be done I am at a loss to Say. We have not an Arm to spare here. With General Muhlenberg and Nelson we [may] perhaps find sufficient to Arm the Men who [are to] relieve those below who go southard.
As to calling out more Militia as we cannot Arm them it would be in Vain, and I dread the consequence that the calling out so many will have in delaying the grand object of compleating our Army. With respect & Esteem I am Sir Your Excellencys Most Obedt. & Very hum Sert.,

Steuben Maj: Gen.

